Citation Nr: 0608807	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder, depression, 
and bipolar disorder.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1981.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  This matter was remanded in April 2005 for 
additional development.  

On the veteran's January 2003 VA Form 9, she requested a 
Board hearing.  A hearing was scheduled for January 2004, 
however, the veteran requested a postponement.  The veteran's 
hearing was rescheduled for June 2004, however, again she 
requested a postponement.  The veteran's hearing was 
rescheduled for February 2005, which the veteran cancelled.  
Subsequently, the veteran indicated that she no longer 
desired a Board hearing.


FINDING OF FACT

The veteran's bipolar disorder was manifested during her 
active duty service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for an acquired psychiatric disorder, no further 
discussion of VCAA is necessary at this point.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An examination performed for induction purposes in June 1978, 
reflects that the veteran's psychiatric state was clinically 
evaluated as normal.  On a Report of Medical History 
completed by the veteran in June 1978, she checked the "No" 
box with regard to 'depression or excessive worry,' and 
'nervous trouble of any sort.'  A March 1979 service medical 
record reflects that the veteran complained of exhaustion.  
She reported anxiety and an inability to adjust to night 
duty, and reported being unable to sleep.  The examiner noted 
that she was exhibiting signs of depression.  The examiner 
diagnosed mild exogenous depression, and she was prescribed 
Valium.  A May 1981 separation examination reflects that the 
veteran's psychiatric state was clinically evaluated as 
normal.  Prior to separation, a June 1981 service medical 
record reflects that the veteran's supervisor requested that 
the veteran be examined due to her crying and acting 
hysterical.  

A June 1981 psychiatry evaluation conducted prior to 
separation reflects that the veteran had been having problems 
adjusting to her work situation.  She reported not being able 
to handle the constant rotation and dealings with co-workers.  
The veteran reported that she had always had problems working 
as a radioman since she entered service.  She claimed recent 
difficulties in regards to a new supervisor who according to 
her is "unfair."  She claimed feeling extremely uptight in 
her work atmosphere.  She recently married, and was four 
months pregnant.  She claimed a history of hypoglycemia.  She 
reported multiple difficulties in dealing with college and 
claimed that she was overprotected by her parents.  She 
claimed few friends, and reported being mostly a loner with 
marked fear of socialization with her peers.  She reported 
having difficulty dealing with authority figures.  She 
reported fluctuating mood swings throughout her life.

On mental status examination, she was considered alert, 
cooperative, but anxious, tearful and tense throughout the 
interview.  There was no evidence of a major thought disorder 
or a major affective disorder.  She felt more unhappy, than 
depressed.  She was oriented to time, person, and place, and 
appeared to have good insight into the nature of her 
problems.  Her judgment in the recent past seemed poor.  With 
available information, a clinical interview, and Multiphasic 
Minnesota Personality Inventory Test, the examiner opined 
that the veteran's problems were more related to her 
personality.  The examiner felt that she showed mixed 
personality features which caused her difficulty in relating 
to others.  The most salient features of her personality 
disorder were schizoid and cyclothymic traits manifested by a 
tendency towards withdrawal, social isolation, anxiety, 
tension, as well as mood swings.  The examiner diagnosed 
mixed personality disorder, existing prior to enlistment.  It 
was noted that she sought treatment with the OB-GYN 
department on the same day as the examination, and it was 
felt that her pregnancy as well as her personal difficulties 
were hindering her performance at work.  Her multiple 
physical complaints related to her four month gestation 
seemed to take on a bigger significance due to her perceived 
stress.  The examiner opined that the veteran was unsuitable 
for her present military duty, and separation was recommended 
due to her pregnancy and her psychological make-up.

In March 1998, the veteran underwent a private psychological 
evaluation, with James E. Organist, Ph. D., CRC, for Social 
Security Disability Insurance benefit purposes.  Upon review 
of the medical records and upon a lengthy mental status 
examination, the Axis I diagnosis was bipolar disorder - type 
I, hypomanic rule out delusional disorder - persecutory type, 
and the Axis II diagnosis was paranoid, passive-aggressive, 
self-defeating, and obsessive-compulsive personality traits.  
The examiner opined that her "difficulties" appeared to 
have their origin in late adolescence or early adulthood and 
were significantly exacerbated while she was in the military.  
It was during service that she first started to receive 
appropriate psychiatric and psychological treatment.  
Psychiatric treatment services have been required on a rather 
consistent basis since then up to the present time.

A June 1998 Social Security Administration decision reflects 
that the veteran was awarded social security benefits as a 
result of her mental disabilities, and it was determined that 
she had been disabled since February 5, 1997.

The veteran underwent a VA examination in January 1999, in 
which a diagnosis of bipolar disorder was rendered, however, 
the examiner did not provide an opinion regarding etiology.

A February 2001 VA outpatient treatment record reflects an 
examiner's assessment of schizoaffective disorder, bipolar 
type, hypomanic symptoms.  The examiner noted that the 
veteran had reported that while she was in the military she 
saw a psychiatrist for the first time in her life, and 
diagnoses of cyclothymia and schizoaffective personality were 
rendered, but since she was pregnant at the time, no 
medications were prescribed.  She was discharged from the 
military, and later placed on psychiatric medicine.  The 
examiner opined that the history implied that it was more 
likely than not that her mental illness started while she was 
in the military.

Another February 2001 VA outpatient treatment record reflects 
that the veteran reported that her first psychiatric episode 
was at age 22 while serving as a radioman in the military.  
She reported that the examiner diagnosed cyclothymic 
personality, and found that she was depressed and 
schizoaffective.  She was pregnant at the time, so was not 
prescribed medication.  She was advised to accept an 
honorable discharge, and live quietly with her husband.  She 
reported another psychotic episode in 1989, and reported that 
her son died in 1991.  The examiner's assessment was that the 
veteran denied having any emotional mental problems prior to 
service.  Her first episode occurred at age 22.  The examiner 
noted that for her disorder, the age of onset typically 
ranges from late teens and into the early 20's.  The examiner 
opined that this would put her in the position where her 
disorder is presumably service-connected.

The veteran underwent another VA examination in October 2001, 
with the January 1999 VA examiner.  The examiner opined that 
based on review of the claims folder, the veteran's present 
psychiatric problems developed after she got out of service.  
In reviewing the June 1981 service medical psychiatric 
evaluation, the examiner noted that the diagnosis rendered 
just prior to separation from service was an Axis II 
diagnosis, all personality disorders.  Her present diagnosis 
of bipolar disorder is an Axis I diagnosis.  The Axis I 
diagnosis was bipolar disorder, and the Axis II diagnosis was 
personality disorder not otherwise noted.  The examiner noted 
that this was the same Axis II diagnosis rendered in January 
1999.

Correspondence dated in August 2004 from a VA staff 
psychiatrist reflected that he first evaluated the veteran in 
April 2004, and at a follow-up visit in July 2004.  She was 
previously followed by two other VA physicians.  She was 
being treated for bipolar affective disorder, and the 
alternative diagnosis was schizoaffective disorder.  The 
examiner stated that her mental health problems began during 
active duty.  The examiner opined that based on the 
information available, her mental health problem began during 
active duty service and was more likely than not related to 
military service.

In May 2005, the veteran underwent another VA examination.  
The examiner's assessment was an Axis I diagnosis of bipolar 
disorder, and an Axis II diagnosis of mixed-personality 
disorder.  The examiner noted that there was first mention of 
cyclothymia in a psychiatrist's note when she was seen by 
psychiatry while on active duty.  It was felt at that time by 
the in-service psychiatrist that she was exhibiting 
characteristics of an Axis II disorder but did report 
symptoms including cyclothymia.  The examiner opined that 
upon review of the entire claims file including her service 
medical records and her VA medical records, it is at least as 
likely as not that her current bipolar disorder is 
etiologically related to her service.  She saw a psychiatrist 
while she was in the service, and while that psychiatrist 
felt that her symptoms at the time were from an Axis II 
personality disorder, the note from that psychiatrist did 
mention cyclothymia as a symptom.  The examiner opined that 
it is extremely difficult to know with just one visit whether 
someone is suffering from an Axis I versus an Axis II 
disorder.  It is quite possible and is as likely as not that 
at that time when she saw the psychiatrist while in service, 
she was manifesting the first signs of bipolar disorder as 
was recognized by that psychiatrist as cyclothymia.  The 
examiner acknowledged that the prior opinions offered in the 
February 2001 VA outpatient treatment records, and by the 
October 2001 VA examiner were all based upon the veteran's 
reports, and while the examiner agreed with the opinions, 
they were given limited weight.

Based upon a review of the veteran's service medical records, 
post-service medical records, and medical opinions of record, 
the Board finds that service connection is warranted for the 
claimed acquired psychiatric disorder.  The Board 
acknowledges that the February 2001 opinions, and October 
2001 and August 2004 opinions were offered based strictly on 
reports of the veteran, and thus are assigned minimal 
probative weight.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence. 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  However, upon review of the veteran's service 
medical records and post-service medical records, the May 
2005 VA examiner concluded that it was at least as likely as 
not that the veteran's current bipolar disorder is related to 
service.  The examiner offered a rationale for this opinion 
noting that the in-service psychiatrist did note 
symptomatology of cyclothymia, and explained that it is 
extremely difficult to determine whether someone is suffering 
from an Axis I or Axis II disability based on only one visit.  
The Board accepts this opinion as probative medical evidence 
on the subject, as it was based on a review of all historical 
records and a thorough examination, and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
report, and the fact it was based on a review of the 
applicable record, the Board finds that it is probative and 
material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  

The Board has given consideration to the October 2001 
examiner's opinion that her psychiatric problems began 
subsequent to service.  While acknowledging this negative 
evidence, following a careful review of the record, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the evidence is at least in 
equipoise and thus supports the veteran's claim of service 
connection for an acquired psychiatric disorder.  


ORDER

Service connection for bipolar disorder is warranted.  The 
appeal is granted to this extent. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


